                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


    RANK CARTER,

                  Plaintiff,                                       CIVIL ACTION NO.: 6:18-cv-107

          v.

    OFFICER FNU SULLIVAN; OFFICER FNU
    EVANS; TOOMBS COUNTY DETENTION
    CENTER NURSE; and CAPTAIN FNU
    HERLIN, all in their individual capacities,

                  Defendants.


       ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         This matter comes before the Court on Plaintiff’s failure to comply with the Court’s

November 9, 2018 and June 24, 2019 Orders. Docs. 3, 9. For the following reasons, I

RECOMMEND the Court DISMISS without prejudice Plaintiff’s Complaint, doc. 1, for

failure to follow this Court’s Orders and failure to prosecute and DIRECT the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal. I further RECOMMEND

the Court DENY Plaintiff leave to appeal in forma pauperis. 1



1
          A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotations marks omitted). A magistrate judge’s report and recommendation
provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec. Workers Local Union
349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has notice of a district court’s
intent to sua sponte grant summary judgment where a magistrate judge issues a report recommending the
sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280,
1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that claims would be sua
sponte dismissed). This Report and Recommendation constitutes fair notice to Plaintiff that his suit is due
to be dismissed. As indicated below, Plaintiff will have the opportunity to present his objections to this
finding, and the presiding district judge will review de novo properly submitted objections. See 28
U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562, 2012 WL
                                           BACKGROUND

       On October 18, 2018, Plaintiff, proceeding pro se, filed a Complaint regarding events

allegedly occurring in Toombs County, Georgia. Doc. 1. Plaintiff also filed a motion to proceed

in forma pauperis. Doc. 2. The Court granted Plaintiff’s motion. Doc. 3. Plaintiff filed a

motion for continuance, doc. 4, and the Court granted his motion and allowed Plaintiff an

additional 14 days to return his prisoner trust account statement and consent to collection of fees

forms, or until December 28, 2018. Doc. 5. By this same Order, Plaintiff was advised that his

failure to timely comply with the Court’s Order would result in the dismissal of his cause of

action. Id. at 1–2. This Order was returned to the Court as undeliverable to the address the

Court had on file for Plaintiff. Doc. 6.

       Plaintiff then filed a motion/notice and stated he never received the requisite forms the

Court attached to its Order and asked for additional forms. Doc. 8. The Court granted Plaintiff’s

motion, once again attached the requisite forms to this Order, and directed Plaintiff to return the

attached forms within 30 days, or by July 24, 2019. Doc. 9 at 3–4. The Court advised Plaintiff

his failure to respond to the Court’s Order would result in the dismissal of his case for failure to

prosecute and to follow this Court’s Orders. Id. at 4. Plaintiff was also advised—once again—to

advise the Court in writing of any change of address and that failure to do so would also result in

the dismissal of his case. Id. at 3. The Clerk of Court mailed this Order and attachments to

Plaintiff at his last known address. On July 5, 2019, that Order was returned to the Court with

the notations “Return to Sender,” “Refused,” and “Unable to Forward.” Doc. 10. Plaintiff did




5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation
constituted adequate notice and petitioner’s opportunity to file objections provided a reasonable
opportunity to respond).



                                                  2
not advise the Court of any change in his address. In addition, Plaintiff has not filed any

pleading with the Court since January 16, 2019. Doc. 8.

                                             DISCUSSION

        The Court must now determine how to address Plaintiff’s failure to comply with this

Court’s Orders. For the reasons set forth below, I RECOMMEND the Court DISMISS without

prejudice Plaintiff’s Complaint and DENY Plaintiff leave to appeal in forma pauperis.

I.      Dismissal for Failure to Follow this Court’s Orders and Failure to Prosecute

        A district court may dismiss a plaintiff’s claims sua sponte pursuant to either Federal

Rule of Civil Procedure 41(b) (“Rule 41(b)”) or the court’s inherent authority to manage its

docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 2 Coleman v. St. Lucie Cty. Jail, 433 F.

App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies, Ltd. v. M/V

MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for the

involuntary dismissal of a plaintiff’s claims where he has failed to prosecute those claims,

comply with the Federal Rules of Civil Procedure or local rules, or follow a court order. Fed. R.

Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005

WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir.

1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua

sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . . . [based on]

willful disobedience or neglect of any order of the Court.” (emphasis omitted)). Additionally, a

district court’s “power to dismiss is an inherent aspect of its authority to enforce its orders and




2
        In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. Nonetheless, in the case at hand, the
Court advised Plaintiff that his failure to follow this Court’s Orders or to advise the Court of any change
in address could result in dismissal of this action. Doc. 3 at 3–4; Doc. 5 at 1–2; Doc. 9 at 3–4.


                                                     3
ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802,

802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).

       It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.

Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute § 1983 complaint where plaintiff did not respond to

court order to supply defendant’s current address for purpose of service); Taylor, 251 F. App’x at

620–21 (upholding dismissal without prejudice for failure to prosecute, because plaintiffs

insisted on going forward with deficient amended complaint rather than complying or seeking an

extension of time to comply with court’s order to file second amended complaint); Brown, 205

F. App’x at 802–03 (upholding dismissal without prejudice for failure to prosecute § 1983 claims

where plaintiff failed to follow court order to file amended complaint and court had informed

plaintiff that noncompliance could lead to dismissal).




                                                   4
       With Plaintiff having not followed the Court’s Orders, failing to return the requisite

forms, and not providing the Court with his current address, the Court cannot move forward with

this case. See 28 U.S.C. §§ 1914, 1915. Moreover, Plaintiff was given ample notice of the

consequences of his failure to follow the Court’s Orders, and Plaintiff has not made any effort to

do so or to otherwise prosecute this case. In fact, Plaintiff has made no filings with the Court

since January 16, 2019. Thus, the Court should DISMISS without prejudice Plaintiff’s

Complaint, doc.1, for failure to follow this Court’s Orders and failure to prosecute and DIRECT

the Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s

order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken

in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit




                                                   5
either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Plaintiff’s failure to follow this Court’s Orders, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Plaintiff in forma pauperis status on appeal.

                                          CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court DISMISS without prejudice

Plaintiff’s Complaint, doc. 1, for failure to follow this Court’s Orders and failure to prosecute

and DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal. I further RECOMMEND the Court DENY Plaintiff leave to appeal in forma

pauperis.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A




                                                 6
party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Plaintiff at his last known

address.

        SO ORDERED and REPORTED and RECOMMENDED, this 6th day of November,

2019.




                                    _____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                               7
